CLD-113                                                 NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ____________

                                No. 11-4427
                               ____________

                            THOMAS J. GAGE,
                                         Appellant

                                      v.

            WARREN TOWNSHIP COMMITTEE & PLANNING
              BOARD MEMBERS; KEVIN PAGE; PROUT &
           CAMMAROTA, L.L.P.; DOROTHY D'ANGELO; MARK
           KRANE; JOHN CHADWICK; CHRISTIAN KASTRUD;
              ALAN A. SIEGEL; GARY DINARDO; VICTOR
          SORDILLO; DANIEL GALLIC; RICHARD P. KAUFMAN;
               SUZANNE SMITH; JERRY TOTH; DERRICK
           FREIJMIL; PETER VILLANI; STATE OF NEW JERSEY
            JUDICIARY OFFICES; MARIANNE CAMMAROTA;
                 SLEEPY HOLLOW OF WARREN, LLC
                 __________________________________

               On Appeal from the United States District Court
                        for the District of New Jersey
                       (D.C. Civ. No. 3-11-cv-01501)
                  District Judge: Honorable Freda Wolfson
                 __________________________________

               Submitted on Motions for Summary Affirmance
              Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               February 9, 2012

    Before:    RENDELL, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                       (Opinion filed: March 2, 2012)
                                      ____________

                                        OPINION
                                      ____________


PER CURIAM

       Appellant Thomas Gage sought to challenge, in the New Jersey state courts,

aspects of the Township of Warren Planning Board’s decision to grant preliminary

subdivision approval to Sleepy Hollow of Warren, LLC. Sleepy Hollow sought to

develop a tract of land in Warren Township by building twenty single-family residences.

Gage and his wife were neighboring property owners. Taking events somewhat out of

order, we note that, when Gage filed a second action in lieu of prerogative writs against

Sleepy Hollow and the Warren Township Planning Board in the Law Division of the

New Jersey Superior Court, the Honorable Fred H. Kumpf, on June 15, 2009, granted

judgment to the defendants largely on the basis of res judicata. Gage then appealed to the

Appellate Division of the Superior Court.

       In deciding the appeal, the Appellate Division first noted the circumstances of

Gage’s original action in the Law Division, as follows:

              In September 2005, the Board granted preliminary site plan approval to
              Sleepy Hollow, on the condition that the developer would provide a
              secondary access road through the adjacent parkland owned by Somerset
              County. In November 2005, [Gage] and his wife, then represented by
              counsel, filed an action in lieu of prerogative writs in the Law Division
              (“the first action”). They alleged that the site plan approval was arbitrary,
              capricious, unreasonable, and an abuse of discretion, and sought to have the
              approval set aside. The trial court in the first action rejected [Gage’s]
              contention that one of the Board members who had voted in favor of the
                                             2
              original preliminary site plan had a conflict of interest. Thereafter, the
              court granted summary judgment to Sleepy Hollow and dismissed [Gage’s]
              claims against the Board. All remaining claims were dismissed with
              prejudice, following a stipulation by the parties that was entered on October
              24, 2006.

Gage v. Sleepy Hollow of Warren, LLC, 2010 WL 4121555, at *1 (N.J. Super. Ct., App.

Div. 2010).

       The Appellate Division then noted that, prior to the filing of Gage’s second state

court action, Somerset County declined to allow the secondary access road contemplated

by the first plan, and so Sleepy Hollow devised an alternative plan, which involved the

installation of new traffic signals and the widening of Hillcrest Boulevard. See id. These

changes were incorporated by Sleepy Hollow in its application to the Planning Board for

amended preliminary major subdivision approval and partial final subdivision approval.

See id. In July, 2008, the Planning Board approved the amended application, and two

months later the Planning Board issued a resolution granting Sleepy Hollow’s application

for final major subdivision approval. See id. Gage’s second state court action followed

in September, 2008. In the second action, Gage, proceeding pro se, challenged the

Planning Board’s actions with respect to the development, including the approval of the

amended plans that eliminated the initially-contemplated secondary access road.

       With that background in mind, the Appellate Division noted these contentions

raised by Gage on appeal, in seeking review of Judge Kumpf’s decision: (1) he (Gage)

was entitled to a jury trial on his claims; (2) the defendants deprived him of due process

and equal protection; (3) the judgment in the first action did not foreclose the present
                                             3
claims; (4) the Planning Board meetings were incorrectly transcribed; (5) the approved

subdivision did not comply with municipal land use laws; (6) the Planning Board’s and

Sleepy Hollow’s engineer had a conflict of interest; (7) the secondary access road

provided for as a condition in the original plan was required by law; (8) the Planning

Board lacked a quorum when it approved the amended application in 2008; (9) Sleepy

Hollow failed to give adequate notice of its amended plan to neighboring property

owners; and (10) the estate of a Sleepy Hollow partner failed to disclose an ownership

interest in the project. See id. at *2.

       The Appellate Division, on October 10, 2010, rejected these arguments,

substantially for the reasons given in Judge Kumpf’s written opinion. See id. The court

explained: “We agree with the trial court that many of [Gage’s] claims in this second

litigation are barred by the doctrine of res judicata, because they either were, or could

have been, brought in the first lawsuit, and by the entire controversy doctrine, which

disfavors piecemeal successive litigation.” Id. (citing Velasquez v. Franz, 589 A.2d 143

(1991); Prevratil v. Mohr, 678 A.2d 243 (1996)). The Appellate Division also held that,

to the extent Gage’s claims were not barred by res judicata and entire controversy

principles, they lacked merit in light of the deference owed to land use decisions made by

local planning boards. Gage did not seek discretionary review in the state supreme court.

       In March, 2011, Gage filed the instant civil action in the United States District

Court for the District of New Jersey against Sleepy Hollow of Warren, LLC, the Warren

Township Planning Board, Judge Kumpf and the Appellate Division, the court reporter
                                              4
who prepared the transcript of the Planning Board’s proceedings, the applicant for the

development of the property adjacent to Gage’s and its owner, the applicant’s civil

engineer, and several Warren Township officials. The defendants moved in their

respective groups to dismiss the amended complaint, Fed. R. Civ. Pro. 12(b)(6), each

group raising numerous bases for dismissal, including the Rooker-Feldman doctrine, see

District of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity

Trust Co., 263 U.S. 413 (1923), and the doctrine of res judicata. In an order entered on

November 30, 2011, the District Court agreed with the reasoning of the defendants, and

dismissed the amended complaint.

       Gage appeals. We have jurisdiction under 28 U.S.C. § 1291. The appellees have

moved in their respective groups for summary affirmance of the District Court’s orders

dismissing the amended complaint. Gage has submitted numerous summary action

responses, which we have considered. He has also submitted a motion for empanelment

of a special grand jury pursuant to 18 U.S.C. § 3331.

       We will summarily affirm. Under Third Circuit LAR 27.4 and I.O.P. 10.6, we

may summarily dispose of an appeal when it clearly appears that no substantial question

is presented by the appeal. We exercise plenary review over Rule 12(b)(1) and (6)

dismissals. See In re: Kaiser Group International Inc., 399 F.3d 558, 560 (3d Cir. 2005)

(Rule 12(b)(1)); Weston v. Pennsylvania, 251 F.3d 420, 425 (3d Cir. 2001) (Rule

12(b)(6)).


                                            5
       Pursuant to the Rooker-Feldman doctrine, lower federal courts lack subject matter

jurisdiction to engage in appellate review of state court determinations. See Turner v.

Crawford Square Apartments III, L.P., 449 F.3d 542, 547 (3d Cir. 2006). Parties who

wish to challenge a state court judgment may ultimately seek relief from the United

States Supreme Court under 28 U.S.C. § 1257, but the original jurisdiction vested in the

Federal district courts, 28 U.S.C. § 1331, does not extend to appellate jurisdiction over

state court judgments. Feldman, 460 U.S. 462; Rooker, 263 U.S. 413. The Rooker-

Feldman doctrine is, however, confined to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basics Industries Corp., 544 U.S. 280, 284

(2005). The court is not precluded from exercising subject matter jurisdiction “simply

because a party attempts to litigate in federal court a matter previously litigated in state

court. If a federal plaintiff presents some independent claim, albeit one that denies a

legal conclusion that a state court has reached in a case to which he was a party …, then

there is jurisdiction and state law determines whether the defendant prevails under

principles of preclusion.” Id. at 293 (internal quotation marks and brackets removed).

       Here, the state court judgments Gage attacked were entered before the federal suit

was filed, and he was the loser in those actions. He specifically sued the state court

judges who rendered decisions that were not in his favor, and plainly was inviting the


                                              6
District Court to review and reject those judgments.1 Several counts of the complaint

asserted claims arising directly from the judgments of the state courts, accusing trial and

appellate judges of constitutional and other violations, and seeking as relief that the

judgments rendered against Gage be declared null and void. These counts were properly

dismissed pursuant to the Rooker-Feldman doctrine for lack of subject matter

jurisdiction, Fed. R. Civ. Pro. 12(b)(1).

       To the extent that Gage did not claim damages arising from the state court

judgments, his action is not barred by the Rooker-Feldman doctrine, but consideration of

the merits of his other claims is precluded by the doctrine of res judicata. “When a prior

case has been adjudicated in a state court, federal courts are required by 28 U.S.C. § 1738

to give full faith and credit to the state judgment;” and, in doing so, a federal court

applies “the same preclusion rules as would the courts of that state." Edmundson v.

Borough of Kennett Square, 4 F.3d 186, 189 (3d Cir. 1993) (citations omitted). The

District Court may take judicial notice of the record from a previous court proceeding

between the parties. See Oneida Motor Freight, Inc. v. United Jersey Bank, 848 F.2d

414, 416 n.3 (3d Cir. 1988).

       New Jersey law holds that a final judgment on the merits by a court of competent

jurisdiction will bar any identical future action between the parties and their privies. See,

e.g., Culver v. Ins. Co. of North America, 559 A.2d 400, 404-05 (N.J. 1989). All matters

1
 The defendant judges are, of course, absolutely immunized from a civil rights suit for
money damages arising from their judicial acts. Mireles v. Waco, 502 U.S. 9, 9 (1991)
(per curiam); Stump v. Sparkman, 435 U.S. 349, 355-56 (1978).
                                            7
which might have been raised by the parties in the former suit, as well as those that

actually were raised, are barred in a subsequent proceeding. See Kent Motor Cars, Inc. v.

Reynolds & Reynolds Co., 25 A.3d 1027, 1036 (N.J. 2011). As explained by the District

Court, the defendants established that Gage’s federal suit against Sleepy Hollow, the

Warren Township Planning Board, the court reporter who prepared the transcript of the

Planning Board’s proceedings, the applicant for the development of the property, the

applicant’s civil engineer, and the several Warren Township officials is identical to the

suits he filed in state court that were decided on the merits (a complete list of which

appears on pages 3 and 4 of Sleepy Hollow’s motion for summary affirmance). The

doctrine of claim preclusion is “central to the purpose for which civil courts have been

established, the conclusive resolution of disputes,” and seeks to avoid the expense and

vexation of multiple lawsuits, while conserving judicial resources and fostering reliance

on judicial action by minimizing the possibility of inconsistent decisions. Montana v.

United States, 440 U.S. 147, 153-54 (1979). It was properly applied to Gage’s federal

action to the extent that he did not claim damages arising from the state court judgments,

and thus dismissal under Rule 12(b)(6) was proper.

       For the foregoing reasons, we will grant the appellees’ motions, and summarily

affirm the order of the District Court dismissing the amended complaint. Gage’s motion

for empanelment of a special grand jury pursuant to 18 U.S.C. § 3331 is denied, because

the statute invoked does not confer upon the courts discretion to afford an individual


                                              8
litigant the criminal investigative resources of the United States in support of his private

grievance.




                                              9